DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated August 1, 2022 directed to the Non-Final Office Action dated March 30, 2022.  Claims 1-8 and 21-32 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al., US 2004/0157661 A1 (hereinafter Ueda), in view of Carter et al., US 2012/0291053 A1 (hereinafter Carter), and further in view of BONANNO, US 2010/0040240 A1 (hereinafter Bonanno).

Regarding Claim 1 (Currently Amended):  Ueda discloses a system, comprising:
a processor (Ueda, the CPU 36 is also called as a computer or a processor and is for taking charge of overall control of the game machine [0040] and [Fig. 2]);
a memory in communication with the processor, the memory comprising session data defining a virtual environment, wherein the session data defines coordinates of a plurality of virtual objects, the memory having computer-readable instructions stored thereupon (Ueda, FIG. 3 shows a memory map of the main memory 40; the main memory 40 includes a game program storing area 70, a data storing area 72, a texture data storing area 74 and a sound data storing area 76 [0056] and [Fig. 3]; into the game program storing area 70, the game program read from the optical disk 18 is stored entirely at a time or partially and sequentially; the CPU 36 executes a game process according to the game program [0057]; in the data storing area 72, player object relating data 72a, message generating object relating data 72b, message data 72c, another object relating data 72d and etc are stored; each data includes information of a position coordinate, a state and etc. [0059] and [Fig. 3]) that, when executed by the processor, cause the processor to execute a method comprising:
monitoring a distance between a first virtual object controlled by a first participant and a second virtual object controlled by a second participant of a plurality of participants (Ueda, in a first step S21 in FIG. 6, the CPU 36 reads the position data of the player object 82 from a predetermined area of the main memory 40; then, in a step S23, the CPU 36 reads the position data of the message generating object 84 from a predetermined area of the main memory 40 [0077] and [Fig. 6]);
determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds a threshold distance (Ueda, the process proceeds to a step S27 so as to calculate distances between the player object 82 and all message generating objects [0078] and [Fig. 6]); and
reducing a volume of an audio signal between the first participant and the second participant in response to determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds the threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object; then, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]). 
Ueda fails to disclose a chat and independently controlling a volume for session audio associated with the plurality of virtual objects coordinated by the session data.
Carter teaches a chat (Carter, the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]; a chat application (302-1) ... and a voice communication application (302-3) [0040]).  
Ueda discloses a game in which volume of sound played is based on the distance between an object making the sound and a player object hearing the sound (Ueda [0084] and [Fig. 8]).
Carter teaches a chat that adjusts the volume of the chat (Carter [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the chat between players as taught by Carter to allow players to communicate with each other during game play.
Bonanno teaches independently controlling a volume for session audio associated with the plurality of virtual objects coordinated by the session data (Bonanno, the invention operates in essentially the same manner when applied to a personal computer used for playing games, as long as the chat-voice and game-audio signals emanating from the personal computer are separated [0033]).
Ueda discloses a game in which volume of sound played is based on the distance between an object making the sound and a player object hearing the sound (Ueda [0084] and [Fig. 8]).
Bonanno teaches producing a game-audio output of a varying volume level and a chat-voice output connected to headphones adapted to be worn by a player of the unit and connected to the gaming unit for making the chat-voice output and the game-audio output audible to the player (Bonanno [Abstract]).  Bonanno teaches wherein the invention operates in essentially the same manner when applied to a personal computer used for playing games, as long as the chat-voice and game-audio signals emanating from the personal computer are separated (Bonanno [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the game where the chat-voice and game-audio signals emanating from the personal computer are separated as taught by Bonanno in order to accurately model all sounds during game play.

Regarding Claim 2 (Original):  Ueda further discloses wherein the volume is reduced to zero if the distance exceeds a maximum threshold distance (Ueda, when the player object is far from the message generating object by a predetermined distance LC and more, the sound of the message is not output [0084] and [Fig. 8]).

Regarding Claim 3 (Original):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of the maximum threshold distance minus the distance divided by the maximum threshold distance when the distance is less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object [0084] and  [Fig. 8]).

Regarding Claim 4 (Original):  Ueda further discloses wherein the volume is a maximum volume level if the distance is less than a minimum distance threshold (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).

Regarding Claim 5 (Original):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of a maximum threshold distance minus the distance divided by the maximum threshold distance minus the minimum threshold distance, when the distance is greater than the minimum threshold distance and less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object [0084] and  [Fig. 8]).

Regarding Claim 6 (Original):  Carter further teaches wherein the chat audio signal includes an input chat audio signal generated by an input device capturing voice input by the first participant, and wherein controlling the volume level includes regulating the volume level of the input chat audio signal (Carter, a voice communication application is one that allows communication between two different users through use of a microphone and speakers connected to each user's computing system [0034]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]). 

Regarding Claim 7 (Original):  Carter further teaches wherein the chat audio signal includes a chat audio output signal delivered to the first participant and a chat audio output signal delivered to the second participant wherein controlling the volume includes regulating an output volume of the chat audio output signals delivered to the first and second participants (Carter, a voice communication application is one that allows communication between two different users through use of a microphone and speakers connected to each user's computing system [0034]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]).

Regarding Claim 8 (Original):  Carter further teaches:  monitoring a volume level of an input chat audio signal generated by an input device associated with the first participant (Carter, the application with the closest virtual proximity can have the recording volume of the microphone set the highest; thus, the microphone will be most sensitive for the virtually closest instance [0015]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]). 
Ueda further discloses: 
wherein the volume level is increased relative to the full volume level in response to determining that the chat audio signal generated by the input device associated with the first participant is above a threshold volume (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).

Regarding Claim 21 (New):  Ueda further discloses wherein the session audio is associated with activity of the first virtual object or the second virtual object (Ueda, when a player character (player object) operated by a player moves closer to a sound generating object which is defined as one who generates a sound during a game, the sound becomes larger, and when the player object is away from the sound generating object, the sound becomes smaller [0004]).  

Regarding Claim 22 (New):  Ueda further discloses wherein the volume of the session audio is based on activity of the plurality of virtual objects (Ueda, when a player character (player object) operated by a player moves closer to a sound generating object which is defined as one who generates a sound during a game, the sound becomes larger, and when the player object is away from the sound generating object, the sound becomes smaller [0004]), wherein the volume of the chat audio is based on the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object; then, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).  

Regarding Claim 23 (New):  Ueda discloses a method for controlling a volume of a chat audio signal between a first participant and a second participant in a system managing the chat audio signal independently from a volume for session audio associated with a plurality of virtual objects coordinated by the session data, the method comprising: 
monitoring a distance between a first virtual object controlled by the first participant and a second virtual object controlled by the second participant of a plurality of participants (Ueda, in a first step S21 in FIG. 6, the CPU 36 reads the position data of the player object 82 from a predetermined area of the main memory 40; then, in a step S23, the CPU 36 reads the position data of the message generating object 84 from a predetermined area of the main memory 40 [0077] and [Fig. 6]); 
determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds a threshold distance (Ueda, the process proceeds to a step S27 so as to calculate distances between the player object 82 and all message generating objects [0078] and [Fig. 6]); and 
reducing the volume of the audio signal between the first participant and the second participant in response to determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds the threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object; then, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).
Ueda fails to explicitly disclose a chat and independently controlling the volume for the session audio associated with the plurality of virtual objects coordinated by the session data.
Carter teaches a chat (Carter, the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]; a chat application (302-1) ... and a voice communication application (302-3) [0040]).  
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the chat between players as taught by Carter to allow players to communicate with each other during game play.
Bonanno teaches independently controlling a volume for session audio associated with the plurality of virtual objects coordinated by the session data (Bonanno, the invention operates in essentially the same manner when applied to a personal computer used for playing games, as long as the chat-voice and game-audio signals emanating from the personal computer are separated [0033]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the game where the chat-voice and game-audio signals emanating from the personal computer are separated as taught by Bonanno in order to accurately model all sounds during game play.
 
Regarding Claim 24 (New):  Ueda further discloses wherein the volume is reduced to zero if the distance exceeds a maximum threshold distance (Ueda, when the player object is far from the message generating object by a predetermined distance LC and more, the sound of the message is not output [0084] and [Fig. 8]).  

Regarding Claim 25 (New):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of the maximum threshold distance minus the distance divided by the maximum threshold distance when the distance is less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object [0084] and  [Fig. 8]).  

Regarding Claim 26 (New):  Ueda further discloses wherein the volume is a maximum volume level if the distance is less than a minimum distance threshold (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).  

Regarding Claim 27 (New):  Carter further teaches wherein the chat audio signal includes a chat audio output signal delivered to the first participant and a chat audio output signal delivered to the second participant wherein controlling the volume includes regulating an output volume of the chat audio output signals delivered to the first and second participants (Carter, a voice communication application is one that allows communication between two different users through use of a microphone and speakers connected to each user's computing system [0034]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]).  

Regarding Claim 28 (New):  Carter further teaches wherein the method further comprises: 
monitoring a volume level of an input chat audio signal generated by an input device associated with the first participant (Carter, the application with the closest virtual proximity can have the recording volume of the microphone set the highest; thus, the microphone will be most sensitive for the virtually closest instance [0015]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]), 
Ueda further discloses wherein the volume level is increased relative to the full volume level in response to determining that the chat audio signal generated by the input device associated with the first participant is above a threshold volume (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).  

Regarding Claim 29 (New):  Ueda discloses a computer-readable storage medium having computer-readable instructions stored thereupon that, when executed by the processor, cause a processor of a system to: 
monitor a distance between a first virtual object controlled by a first participant and a second virtual object controlled by a second participant of a plurality of participants (Ueda, in a first step S21 in FIG. 6, the CPU 36 reads the position data of the player object 82 from a predetermined area of the main memory 40; then, in a step S23, the CPU 36 reads the position data of the message generating object 84 from a predetermined area of the main memory 40 [0077] and [Fig. 6]); 
determine that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds a threshold distance (Ueda, the process proceeds to a step S27 so as to calculate distances between the player object 82 and all message generating objects [0078] and [Fig. 6]); and 
reduce a volume of an audio signal between the first participant and the second participant in response to determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds the threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object; then, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).
Ueda fails to explicitly disclose a chat and independently controlling a volume for session audio associated with a plurality of virtual objects coordinated by the session data.
Carter teaches a chat (Carter, the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]; a chat application (302-1) ... and a voice communication application (302-3) [0040]).  
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the chat between players as taught by Carter to allow players to communicate with each other during game play.
Bonanno teaches independently controlling a volume for session audio associated with the plurality of virtual objects coordinated by the session data (Bonanno, the invention operates in essentially the same manner when applied to a personal computer used for playing games, as long as the chat-voice and game-audio signals emanating from the personal computer are separated [0033]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the game where the chat-voice and game-audio signals emanating from the personal computer are separated as taught by Bonanno in order to accurately model all sounds during game play.
 
Regarding Claim 30 (New):  Ueda further discloses wherein the volume is reduced to zero if the distance exceeds a maximum threshold distance (Ueda, when the player object is far from the message generating object by a predetermined distance LC and more, the sound of the message is not output [0084] and [Fig. 8]).  

Regarding Claim 31 (New):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of the maximum threshold distance minus the distance divided by the maximum threshold distance when the distance is less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object [0084] and  [Fig. 8]).  

Regarding Claim 32 (New):  Ueda further discloses wherein the volume is a maximum volume level if the distance is less than a minimum distance threshold (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715